IN THE COURT OF APPEALS OF TENNESSEE
                    AT NASHVILLE

                                               FILED
STATE OF TENNESSEE,            )                 March 29, 2000
DEPARTMENT OF CHILDREN’S       )
SERVICES,                      )               Cecil Crowson, Jr.
                               )              Appellate Court Clerk
      Petitioner/Appellee,     )
                               )   Appeal No.
VS.                            )   M1999-02606-COA-R3-CV
                               )
SAMIKO MICHELLE HUNTER,        )   Davidson Juvenile
                               )   Nos. 9419-13655
      Respondent/Appellant.    )        9419-13656
                               )
IN THE MATTER OF:              )
LAKEISHA M. HUNTER             )
MICHAEL D. WATERS.             )

 APPEALED FROM THE JUVENILE COURT OF DAVIDSON COUNTY
               AT NASHVILLE, TENNESSEE

          THE HONORABLE BETTY ADAMS GREEN, JUDGE


FOR APPELLEE:                      FOR APPELLANT:

PAUL G. SUMMERS                    THOMAS H. MILLER
Attorney General & Reporter        Franklin, Tennessee

ELIZABETH C. DRIVER
Assistant Attorney General
Nashville, Tennessee

GUARDIAN AD LITEM:
PATRICIA K. MAYES
Nashville, Tennessee


                      AFFIRMED AND REMANDED


                                   BEN H. CANTRELL,
                                   PRESIDING JUDGE, M.S.

CONCUR:
KOCH, J.
COTTRELL, J.
                                 OPINION



               The juvenile court terminated the parental rights of a mother of two

minor children. The mother admitted that grounds for termination had been

proven in the trial court by clear and convincing evidence, but argued that it was

not in the children’s best interests that her rights be terminated. We affirm the

trial court.



                                         I.

               On January 14, 1997, the Department of Children’s Services (DCS)

received the first of a series of referrals concerning Ms. Samiko Hunter and her

two children, Lakeisha and Michael. The referrals involved failure to meet the

children’s basic needs, and included among other things, chronic truancy,

medical neglect, and lack of food in the house. Apparently, the mother’s eight

year habit of crack cocaine use was a major factor contributing to the neglect of

her children.



                On July 16, 1997, DCS filed a petition in the Juvenile Court of

Davidson County, asking the court to remove the two children from their home.

The petition alleged that they were dependent and neglected, and that Ms. Hunter

was threatening to move without leaving a forwarding address, thereby possibly

causing the department to lose contact with the children. The court granted an

emergency protective order placing temporary custody and care of the children

with DCS.

                A preliminary hearing was scheduled for July 18, but the parties

waived the hearing, and agreed that the children would stay in state custody and

                                        -2-
be placed in a foster home together, that the mother would go into a dual

treatment program for depression and drug use (Ms. Hunter admitted that she had

once attempted to commit suicide by overdosing on crack), that DCS would

continue to work with the mother, and that she would continue to visit with the

children.



             The Department drew up a plan of care with the goal of reuniting

the children with their mother. The plan was approved by the court and was

signed by Ms. Hunter. Among the obligations of Ms. Hunter under the plan was

completion of a drug program and an aftercare plan, random drug screening,

counseling with a psychiatrist on a regular basis for her clinical depression, and

participation in a parenting program. The plan also obligated Lakeisha’s father

to pay child support and to visit with his daughter.



             After a brief stint in a foster home, custody of the children was

granted to a cousin of Ms. Hunter. However, the cousin found that she could not

afford the expenses involved in caring for the children, and they went back into

foster care. Michael and Lakeisha made progress in a succession of foster

homes. Both children have continuing behavioral problems that require great

patience on the part of any caregivers, and they were fortunate enough to be

placed with individuals that possess such patience. Michael also had a serious

case of eczema, which his mother did not treat, but which resolved with proper

medical attention.




                                       -3-
                                       II.



             On August 5, 1998, DCS petitioned the court to terminate the

parental rights of Ms. Hunter and of Lakeisha’s father. The hearing on the

petition was conducted on January 12, 1999. Ms. Hunter was ably represented

by counsel. The court received testimony from Ms. Hunter, Lakeisha’s father,

the family’s caseworker, several of the foster parents who had cared for the

children, and others.



             Ms. Hunter admitted that she did not visit with her children for the

first seven months after they were placed in State custody. When she did start

visiting again, the children were very excited to see her, and very affectionate.

Ms. Hunter testified that she wanted very much to be reunited with her children,

and she recognized that her drug problems had been a tremendous stumbling

block for her.



             The record showed that Ms. Hunter successfully completed an 18

day drug treatment program, but did not participate in the continuing care

program. While she submitted to drug-screening, the results sometimes indicated

continuing use of cocaine. She missed most of her scheduled appointments for

psychiatric counseling, and did not enroll in a parenting program, as required by

the plan of care. Ms. Hunter stated that she had been able to stay drug-free for

as long as three months at a time, but she admitted to using crack two weeks

before the hearing. She testified that she had a newly positive attitude, and that

she felt that with the help of the pastor of her church she would be able to free




                                       -4-
herself from the addiction that had produced such devastating affects on her and

her family.



              At the conclusion of all the proof, the judge issued a ruling from the

bench that she was terminating the parental rights of Ms. Hunter’s and of

Lakeisha’s father, and stated her reasons. A Final Decree of Guardianship was

issued on February 1, 1999, which included extensive findings of fact. The trial

court further found that it was in the best interest of the children that all parental

rights be terminated. This appeal followed.



                                         III.

              The requirements that must be met before the constitutional rights

of a parent to the society and companionship of her children may be terminated

are set out in Tenn. Code. Ann. § 36-1-113. The pertinent portions of the statute

are the following:

              (c) Termination of parental or guardianship rights must be
              based upon:

                    (1) A finding by the court by clear and convincing
              evidence that the grounds for termination or parental or
              guardianship rights have been established; and

                     (2) That termination of the parent's or guardian's
              rights is in the best interests of the child.

                     ...

                    (g) Initiation of termination of parental or
              guardianship rights may be based upon any of the
              following grounds:

                    (1) Abandonment by the parent or guardian, as
              defined in § 36-1-102, has occurred;
                    (2) There has been substantial noncompliance by
              the parent or guardian with the statement of


                                           -5-
             responsibilities in a permanency plan or a plan of care
             pursuant to the provisions of title 37, chapter 2, part 4;

                    (3)(A) The child has been removed from the home
             of the parent or guardian by order of a court for a period
             of six (6) months and:

                    (i) The conditions which led to the child's removal
             or other conditions which in all reasonable probability
             would cause the child to be subjected to further abuse or
             neglect and which, therefore, prevent the child's safe
             return to the care of the parent(s) or guardian(s), still
             persist;

                    (ii) There is little likelihood that these conditions
             will be remedied at an early date so that the child can be
             safely returned to the parent(s) or guardian(s) in the near
             future; and

                    (iii) The continuation of the parent or guardian and
             child relationship greatly diminishes the child's chances
             of early integration into a safe, stable and permanent
             home.



             Appellant acknowledges on appeal that the State proved by clear

and convincing evidence that Ms. Hunter had abandoned the children through

her failure to support them, and that she had shown substantial non-compliance

with the requirements of the plan of care. The court also found that the children

had been removed from their parents for more than six months, that there was

little likelihood that the conditions that led to their removal would be remedied

at an early date, and that the continuation of the parental relationship diminished

their chances of early integration into a stable and permanent home.



             While conceding the existence of statutory grounds for termination

of her parental rights, Ms. Hunter argues that the State failed to prove that such

a termination was in the best interests of the children. Appellant points out that

despite her earlier seven month lapse, Ms. Hunter has begun visiting the children

                                       -6-
frequently. Appellant also asserts that the testimony proves that Ms. Hunter and

the children love each other and that they are bonded as a family, that Ms. Hunter

is making progress in her treatment of drug abuse and depression, that she is

supported by her therapist, her clergyman and family members, and that “she has

confronted her demons and is determined to defeat them.”



             The trial judge acknowledged some of this in her ruling from the

bench:

             “Ms. Hunter, I believe your intentions are good. I believe
             you love your children very, very much. And I believe
             that you have nothing but good intentions about leaving
             crack behind. And I think when you testified and you
             said that you thought you could do it, I think you believe
             that. And God only knows, I hope you do.”



             But the judge also felt compelled to recognize the other side of the

coin: that despite having a considerable amount of support from DCS for almost

nineteen months, Ms. Hunter had made very little progress towards the goals she

had to reach before being reunited with her children; that the children were

getting older and that they needed stability in their lives; that being an effective

parent involves far more than visiting and telephone contacts.



             Tenn. Code. Ann. § 36-1-113(i) sets out some of the factors for the

trial court to consider in determining the best interests of the children. These

include

                   (1) Whether the parent or guardian has made such
             an adjustment of circumstance, conduct, or conditions as
             to make it safe and in the child's best interest to be in the
             home of the parent or guardian;




                                          -7-
                    (2) Whether the parent or guardian has failed to
             effect a lasting adjustment after reasonable efforts by
             available social services agencies for such duration of
             time that lasting adjustment does not reasonably appear
             possible;



             While the judge’s best interest finding also referenced some other

factors, we believe Ms. Hunter’s failure to make fundamental adjustments in her

life makes the termination of her parental rights an inescapable conclusion. In

other words, termination of her parental rights has been shown by clear and

convincing evidence to be in the best interests of the children. See In Re:

Adoption of E.N.R., No. 01A01-9806-CH-00316 (Tenn. Ct. App., filed Sept. 29,

1999 at Nashville). Ms. Hunter was aware of the scheduled hearing on the

termination of her rights, yet she used crack just fourteen days before the

hearing. Her failure to make significant progress towards freeing herself from

her addiction makes further contact with her children a potential danger to them

and to any foster parents who take on their care. Continuation of the parental

relationship would eliminate any realistic possibility of the children being

integrated into a stable and permanent home. It is in their best interest that her

parental rights be terminated.



                                       IV.

             The decree of the trial court is affirmed. Remand this cause to the

Juvenile Court of Davidson County for further proceedings consistent with this

opinion. Tax the costs on appeal to the appellant, Samiko Michelle Hunter.


                                       _______________________________
                                       BEN H. CANTRELL,
                                       PRESIDING JUDGE, M.S.


                                       -8-
CONCUR:




____________________________
WILLIAM C. KOCH, JR., JUDGE




____________________________
PATRICIA J. COTTRELL, JUDGE